Citation Nr: 0829040	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression to include as secondary to service-connected left 
leg below knee amputation.  

2.  Entitlement to service connection for hepatitis C to 
include as secondary to service-connected left leg below knee 
amputation.  

3.  Entitlement to an initial disability rating greater than 
30 percent for service-connected post-traumatic stress 
disorder (PTSD) for the period of time prior to February 20, 
2008.

4.  Entitlement to a disability rating greater than 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) for the period of time beginning February 20, 2008.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Gregory P. Keenum, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from March 1985 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent evaluation effective April 16, 2002, 
and on appeal of a July 2004 rating decision issued by the RO 
that denied the veteran's claims for service connection for 
anxiety and depression, hepatitis C, and for migraine 
headaches, each to include as secondary to a service-
connected below-the-knee amputation, and also denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  The veteran 
disagreed with both of these rating decisions in July 2004.

The veteran perfected a timely appeal on all issues above in 
June 2005 and requested a Travel Board hearing.  In 
statements made on the record at a videoconference Board 
hearing held before the undersigned Veterans Law Judge in 
April 2007, the veteran accepted a videoconference Board 
hearing in lieu of a Travel Board hearing.  At his April 2007 
videoconference Board hearing, the veteran also withdrew his 
appeal for service connection for migraine headaches, to 
include as secondary to a service-connected below-the-knee 
amputation. See 38 C.F.R. § 20.204.  This case was previously 
before the Board in October 2007 at which time it was 
remanded for more development.  

By rating decision dated in April 2008, the RO increased the 
veteran's disability rating for PTSD from 30 percent to 50 
percent with an effective date of February 20, 2008.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's 
PTSD increased rating claims, both prior to and beginning 
February 20, 2008, remain before the Board.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder cannot be 
dissociated from his service-connected PTSD.

2.  The preponderance of evidence shows that the veteran has 
hepatitis C which was incurred in service.  

3.  Prior to February 20, 2008, the veteran's PTSD was 
manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as anxiety, flashbacks, nightmares, social 
isolation, irritability, and impaired anger management as 
well as dysphoric mood and labile affect.

4.  Beginning February 20, 2008 the veteran's PTSD has been 
manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares, sleep disturbance, anxiety, 
depression as well as depressed mood and affect.  

5.  The veteran's service-connected disabilities do not, 
singly or in combination, preclude him from obtaining and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for major depressive disorder is 
established. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  Service connection for hepatitis C is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial disability rating of 50 
percent for PTSD, for the period of time prior to February 
20, 2008, are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 9411-9440 (2007).

4.  The criteria for a disability rating greater than 50 
percent for PTSD, for the period of time beginning February 
20, 2008, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 9411-9440 (2007).

5.  The criteria for assignment of a TDIU have not been met. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the veteran was involved in 
a motor vehicle accident in December 1986 which resulted in a 
left leg below-the-knee amputation.  The veteran is currently 
service-connected for below-the-knee amputation of the left 
leg, evaluated as 40 percent disabling.  He is also service-
connected for PTSD (secondary to the veteran's below-the-knee 
amputation), evaluated as 50 percent disabling.  The veteran 
is requesting a higher disability rating for his PTSD.  He 
also contends that he is entitled to service connection for 
both anxiety/depression and hepatitis C secondary to his left 
leg below-the-knee amputation.  Specifically, with regard to 
the veteran's claim for hepatitis C, the veteran maintains 
that he contracted hepatitis C through a blood transfusion 
given at the time of the December 1986 in-service motor 
vehicle accident.  The veteran also contends that he is 
currently unemployable due to his service-connected 
disabilities.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2007).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 C.F.R.  §§ 3.307, 
3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Anxiety/Depression

As above, the veteran contends that service connection for 
anxiety/depression is warranted secondary to his service-
connected left leg below-the-knee amputation.  The veteran 
was afforded a VA psychiatric examination in February 2008.  
The examiner diagnosed the veteran with PTSD and major 
depression disorder.  

To a certain degree, the symptoms of major depressive 
disorder overlap with PTSD - in particular, depression, 
anxiety, and lability.  When, as here, it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)

In view of the foregoing, the Board finds that the symptoms 
of the veteran's major depressive disorder cannot be 
dissociated from the veteran's already service-connected 
PTSD.  Thus, resolving doubt in the veteran's favor service 
connection for major depressive disorder is granted.  38 
U.S.C.A. § 5107(b).

 	2.  Hepatitis C

As above, the veteran contends that service connection is 
warranted for hepatitis C secondary to his below-the-knee 
amputation.  Specifically, the veteran maintains that he 
contracted hepatitis C through a blood transfusion given at 
the time of the December 1986 in-service motor vehicle 
accident.  

The veteran was afforded a VA examination in February 2008.  
The examiner noted that the veteran had a diagnosis of 
hepatitis C, however he also noted that the veteran did not 
have any symptoms for hepatitis C.  The examiner stated that 
the veteran's risk factors for hepatitis C included tattoos 
and a past history of blood transfusion in 1986.  
Specifically, the veteran maintained that he received 12 
units of packed red blood cells in 1986.  The examiner noted 
that he did not have any medical records from the 1986 motor 
vehicle accident and that these records were unavailable as 
they were too old.  The examiner also noted that hepatitis C 
was not tested in packed red blood cells until 1992, hence it 
was not possible to know about hepatitis C at the time of the 
1986 blood transfusion as it was not screened for at that 
time.  

The Board finds that the veteran's hepatitis C was at least 
as likely as not incurred as a result of an in-service blood 
transfusion in December 1986.  While the veteran's service 
medical records do not explicitly state that he underwent a 
blood transfusion in December 1986, given the severity of the 
veteran's condition after the December 1986 motor vehicle 
accident, it is highly plausible that a blood transfusion was 
required at that time.  Furthermore, the February 2008 VA 
examiner noted that hepatitis C was not tested in packed red 
blood cells until 1992.  Thus, resolving all reasonable doubt 
in favor of the veteran, the Board finds these facts provide 
a plausible basis to conclude that the veteran's hepatitis C 
was incurred during service and service connection for 
hepatitis C is granted.  38 U.S.C.A. § 5107(b).

	3.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO issued a rating decision in 
August 2003 which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective the date of 
claim.  The veteran appealed the 30 percent rating initially 
assigned.  During the course of the appeal, the RO increased 
the rating to 50 percent, effective the date of a VA 
examination.  

There are two periods of time at issue here: from April 16, 
2002 to February 20, 2008, when the veteran's PTSD was 
evaluated as 30 percent disabling; and from February 20, 2008 
to the present, when the veteran's PTSD was evaluated as 50 
percent disabling.  The Board will consider the proper 
evaluation to be assigned for both time period per Fenderson.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under that code, a 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).
        

a.  Prior to February 20, 2008

Evidence relevant to the level of severity of the veteran's 
PTSD prior to February 20, 2008 includes VA psychiatric 
examinations dated in June 2002 and September 2002.  During 
the June 2002 VA examination the veteran reported a history 
of below-the-knee amputation, left lower extremity in 
December 1986.  He also reported a diagnosis of hepatitis C 
and related this diagnosis to a blood transfusion in December 
1986.  The veteran had a normal childhood.  He had one 
younger brother and although his parents divorced when he was 
12 years old, they stayed "close knit."  The veteran was an 
average student but quit high school at age 17 because he got 
involved in girls and other things.  He later acquired a GED 
and served in the Navy.  Unfortunately, the June 2002 VA 
examination report is incomplete as it does not contain 
mental status examination findings or a diagnosis.  

The veteran was reexamined in September 2002.  At that time 
the veteran reported 
being hospitalized once in 1991 and 1992 secondary to drug 
and alcohol abuse.  The veteran reported experiencing anxiety 
everyday and having a bad temper.  He occasionally wakes up 
hearing sounds of cars crashing and tires screeching and 
cannot go back to sleep.  He stated that he did not like 
talking to people about his leg and actually avoided people.  
He only has three friends who are all veterans.  He reported 
being married the past two years, although he stated that he 
had been in a relationship with his wife for the past seven 
years and described their relationship as "stable."  At the 
time of the examination the veteran was working towards a 
degree and reportedly had 4.0 grade point average.  He was 
able to work full-time while going to school.  He was also 
able to maintain social interpersonal relationships and some 
recreational pursuits, including radio-controlled cars and 
reading.    

The veteran reported a significant substance abuse problem.  
He had two DUIs (driving under the influence), the second one 
in 1994.  He subsequently spent 54 days at a penal farm and 
at that point became clean and sober.  The veteran reported a 
serious alcohol and benzodiazepine problem.  He also abused 
pain pills.  However, the veteran reportedly had good insight 
into his inability to control his use of benzodiazepines and 
pain medications.  As above, the veteran became sober from 
prescription drug abuse in 1994.  


On mental status examination the veteran was alert and 
cooperative.  He had excellent grooming and hygiene as well 
as good eye contact.  His speech was normal and he had no 
psychomotor agitation or retardation.  His mood was euthymic 
and has affect bright.  Thought content showed no auditory or 
visual hallucinations and no delusions.  There was no 
suicidal or homicidal ideation.  Thought processing showed no 
looseness or associations, flight of ideas, 
circumstantiality, or tangentiality.  Judgment and insight 
were good.  The veteran had the ability to maintain personal 
hygiene and other basic activities of daily living.  He was 
oriented times four and had no evidence of memory loss. 

The September 2002 examiner wrote that the veteran did not 
meet the DSM-IV stressor criterion for PTSD.  Specifically 
the veteran did not meet the criteria requiring significant 
distress or impairment in social, occupational, and other 
important areas of functioning as he was functioning "quite 
well" at the time of the examination.  Axis I diagnoses 
included benzodiazepine dependence, full sustained remission, 
opioid abuse versus dependence, and rule out anxiety 
disorder, not otherwise specified.  A GAF score of 65 was 
assigned.  
  
Also of record are private treatment reports dated from March 
1998 through March 2007.  These records show treatment for 
various psychiatric disorders, including PTSD.  Specifically, 
psychiatric examination reports from Dr. R.D. Fink dated in 
March 2003 and Dr. M. Whelan dated in July 2003 contain 
diagnoses of PTSD.  

During the March 2003 examination the veteran reported that 
he was currently unemployed since January 2003 when he was 
fired for having an extra-marital affair with a co-worker.  
He remained married and he and his wife were expecting their 
first child in September 2003.  On mental status examination 
Dr. R.D. Fink found the veteran to be tense, vigilant, and 
dysphoric.  He was appropriately dressed, logical, coherent, 
and cooperative during the interview.  He maintained good eye 
contact and offered information spontaneously.  He appeared 
with low level agitation and his mood was dysphoric.  Poor 
modulation of irritability and impulsivity was poorly managed 
by history and the veteran's affect was labile.  Manifest 
symptoms of anxiety were not present and no abnormal motor 
movements were noted.  Rate of speech was appropriate and no 
hallucinations or delusions were noted.  Suicidal ideation 
had been present in the past but not currently and no 
homicidal ideation was present.  The veteran experienced 
persistent nightmares of his in-service motor vehicle 
accident.  He also described daytime intrusions of the motor 
vehicle accident, reexperiencing it as if he were there.  
There were no obsessions, compulsions, or phobias elicited.  
Associate pattern was intact.  The veteran was oriented times 
three and his memory for recent and immediate events was 
appropriate.  Concentration was intact.  Attention span was 
appropriate and his judgment and insight showed significant 
impairment based on the veteran's reported history.  Dr. R.D. 
Fink diagnosed the veteran with PTSD and assigned a GAF score 
of 65.  

During the July 2003 examination with Dr. M. Whelan the 
veteran reported that he had been employed for the past six 
weeks but that his supervisor was "driving him nuts" and he 
was afraid that he was going to "blow up at her."  He 
reported having 22 jobs in the past 16 years and being fired 
from every single one of them.  On mental status examination 
Dr. M. Whelan reported that the veteran had average 
intelligence and could maintain his attention and 
concentration on simple tasks, although his major barrier is 
getting along with others in a work setting, not his 
concentration.  He has never been psychotic.  He claims to 
have come close to hitting people physically but all of his 
reactions have been verbal so far.  Dr. M. Whelan opined that 
the veteran met the criteria for chronic PTSD with mixed 
emotional features which include anger and depression.  Dr. 
M. Whelan also noted that the veteran's substance abuse is 
apparently in remission.  

Also of record are VA treatment notes dated from August 1991 
through August 2007.  These records reflect treatment for 
various psychiatric disorders, including PTSD.  Specifically, 
April, May, and June 2003 reports show GAF scores of 50.  An 
August 2003 report shows a GAF score of 55.  And reports from 
October 2003 to May 2004 show GAF scores ranging from 57 to 
60.  The veteran began attending PTSD counseling sessions in 
April 2003.    

Based on these findings, the Board finds that the evidence of 
record substantiates a 50 percent evaluation, but no higher, 
for the period of time prior to February 20, 2008.  During 
the May 2003 examination Dr. R.D Fink noted that the 
veteran's mood was dysphoric and his affect labile.  The 
veteran's mental disorder also affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as anxiety, flashbacks, nightmares, social 
isolation, irritability, and impaired anger management.  
Thus, as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Assignment of a 50 percent rating is warranted.  

        b.  February 20, 2008, to the present

Evidence relevant to the level of severity of the veteran's 
PTSD from February 20, 2008 includes a VA examination dated 
in February 2008.  During that examination the veteran 
reported that he was living with their wife and 4 year old 
child and had a good relationship with both of them.  The 
veteran also reported that he owned his own computer repair 
business for the past 4 years and worked alone.  On mental 
status examination the examiner reported that the veteran 
exhibited good hygiene and grooming and his psychomotor 
activity was normal.  His speech was coherent and logical 
with poor eye contact.  His mood was depressed with congruent 
affect.  Thought process was organized.  His thinking was 
clear without delusions or paranoia.  With regard to thought 
content, the veteran denied hallucinations.  Concentration 
was fair and memory for recent and remote events appeared to 
be subtly impaired for dates and times, for example, he did 
not know exactly how long it had been since he was diagnosed 
with PTSD and could not remember jobs and treatment history 
specifics.  Insight and judgment were fair.  The veteran 
reported frequent, intrusive and very disturbing 
recollections about his in-service motor vehicle accident.  
He has very disturbing nightmares and avoids conversations 
about his accident.  The examiner diagnosed the veteran with 
PTSD and Major Depressive Disorder and assigned a GAF score 
of 49.    

Based on these findings, the Board finds that the evidence of 
record beginning February 20, 2008 does not substantiate an 
evaluation greater than 50 percent for that time period.  The 
February 2008 VA examination shows that the veteran reported 
nightmares, sleep disturbance, anxiety, and depression.  On 
examination, however, he was alert and oriented.  While the 
veteran's mood and affect were depressed he had poor eye 
contact, his speech was coherent and logical and there was no 
evidence of delusions and the veteran's though process, 
thought content, concentration, memory, insight, and judgment 
were fair.  

The veteran is living with his wife and maintains a 
significant relationship with their child.  As for industrial 
impairment, while the veteran has held several jobs since 
service he is currently running his own successful business.  
The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under DC 9411.  
Specifically, there is no evidence of such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411.  See 38 C.F.R. § 4.7.

While the February 2008 VA examiner assigned a GAF score of 
49, i.e., serious symptoms, the totality of the evidence 
reflects symptoms warranting no more than a 50 percent rating 
under the applicable criteria.  The evidence does not 
demonstrate that the service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  While the veteran may suffer from some level 
of social impairment, in that he has been withdrawn and 
isolative, with minimal socialization, the evidence does not 
show that he necessarily is prevented from establishing and 
maintaining such relationships.  

	4.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for below knee amputation, 
left knee, evaluated as 40 percent disabling and post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling.  A combined disability evaluation of 70 percent is 
in effect.  38 C.F.R. § 4.25.

Having at least one service connected disability rated at 40 
percent disabling and a combined rating of 70 percent, the 
veteran meets the threshold criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16.  Thus, the sole question is whether 
he is unable to secure or follow a substantially gainful 
occupation as a result of such disability.

As above, during the February 2008 VA psychiatric examination 
the veteran reported that he owned his own computer repair 
business for the past 4 years and worked alone.  The veteran 
also submitted a VA Form 21-8940 Veteran's Application for 
Increased Compensation Based on Unemployability in June 2008 
wherein he indicated that he was self-employed as a computer 
repairman from April 2004 to the present.  While the veteran 
may have difficulty working with other people, he is 
currently employed and thus does not meet the criteria for a 
TDIU.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claims of service connection, the Board in 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist in 
connection with those claims, such error was harmless and 
will not be further discussed.   

For an increased-rating claim, including a TDIU claim, VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a September 2003 letter, the RO stated that to establish 
entitlement to a TDIU, the evidence must show that his 
service-connected disabilities, by themselves, prevented him 
from obtaining or maintaining substantially gainful 
employment.  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  Rating decisions dated in July 
2004 explained the criteria for a TDIU and for the next 
higher disability ratings available for the veteran's 
service-connected disabilities under the applicable 
diagnostic codes.  An April 2005 statement of the case (SOC) 
and supplemental statements of the case (SSOCs) dated in 
October 2006, April and June 2008 provided the appellant with 
the regulations applicable to a TDIU and to disability 
ratings for his service-connected disabilities.  Moreover, 
the record shows that the appellant was represented by 
counsel throughout the adjudication of his claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his TDIU 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of that claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

With regard to the veteran's claim for an increased rating, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders, 487 F.3d at 881.  The veteran was notified 
that his claim for service connection for PTSD was awarded 
with an effective date of April 16, 2002, the date of his 
claim, and a 30 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a private attorney throughout the adjudication 
of the claims.  Overton, 20 Vet. App. at 427.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.









	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for major depressive disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for hepatitis C is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

An initial disability rating of 50 percent for PTSD is 
granted from April 16, 2002, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

A disability rating greater than 50 percent for PTSD for the 
period of time beginning February 20, 2008 is denied.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


